 STONE & WEBSTER ENGINEERING CORPStone&Webster Engineering CorporationandEarl R.Sellers. Case 5-CA-5891December 12, 1974 .DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSUpon a charge filed on December 1, 1972; by EarlR. Sellers, an individual,'against the Respondent,Stone& Webster Engineering Corporation,'andserved on Respondent on or about December 12, 1972,the General Counsel of the National Labor RelationsBoard,' by the Regional Director for Region 5, issueda complaint on October 27, 1973,° alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(1) and (3) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the complaint and notice of hearing were served onthe Respondent and the Charging Party. Thereafter,Respondent filed a timely answer admitting certain fac-tual allegations of the complaint but denying the com-mission of any unfair labor practices. A hearing beforeanAdministrativeLaw Judge was scheduled forNovember 20, was rescheduled to November 29 at therequest of the Respondent, and was again rescheduledto November 30 at the request of the General Counsel.On November 30, all parties herein agreed that theinstant proceeding be transferred to the National LaborRelations Board without a hearing before an Adminis-trative Law Judge and that the entire record consist ofthe formal papers and certain facts stipulated by theparties. The parties waived a hearing, findings of factand conclusions of law, and the issuance of a Decisionby an Administrative Law Judge. By an order issued onDecember 13, the Board approved the parties' stipula-tion of facts and transferred the proceeding to theBoard. Thereafter, the Respondent and the GeneralCounsel filed briefs and the General Counsel filed areply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,'as amended, theBoard has delegated its authority in this proceeding toa three-member panel.Upon the entire record in this case, the Board makesthe following findings:Hereinafter referred to as Sellers2Hereinafter referred to as the Respondent3Hereinafter referred to as the General CounselAll dates hereinafter refer to 1973, unless otherwise noted5Hereinafter referred to as the ActIJURISDICTION517The complaint alleges, and the answer admits, thatRespondent is a Massachusetts corporation engaged inthe construction of a power plant at Mt. Storm, WestVirginia, and that during the 12 months preceding thefiling of the complaint the Respondent purchased and re-ceived materials and supplies valued in excess of $50, 000which were shipped in interstate commerce frompoints located outside the State of West Virginia. Theanswer further admits, and we find, that at all materialtimes herein Respondent was an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.11THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and wefind that at all material times herein Local Union No.947, International Brotherhood of Painters and AlliedTrades,6 is a labor organization within the meaning ofSection 2(5) of the Act. The said stipulation provides,and we find, that at all material times herein LocalUnion No. 453, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,' is a labor organization within the meaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICEA. The IssueThe primaryissue presented by the complaint in thecase at bar iswhether theRespondent violated Section8(a)(1) and(3), of the Actby discharging Sellers be-cause he engaged in picketing which was in violation ofa no-stnke clause in an agreement between theAFL-CIO'sBuilding and Construction Trades De-partment and the National Constructors Association.B. Stipulated FactsThe facts of this case, which are undisputed, are asfollows.On a Saturday, November 11, 1972,8 theteamsters, pursuant to orders by Respondent, paintedhardhats which were worn during the week by mem-bers of various crafts who were employed at the Re-spondent'sMt. Storm, West Virginia, jobsite. Thepaintwork, which was performed by spraying the hatswith aerosol cannisters, was for the purpose of facilitat-ing identification of various craft members.Sellers, who served as vice president and a job stew-ard for the Painters, learned on Monday morning,November 13, that teamsters had painted the hats. The6Hereinafter referred to as PaintersrHereinafter referred to as Teamsters8All dates hereinafter refer to 1972, unless otherwise noted215 NLRB No. 94 518DECISIONSOF NATIONALLABOR RELATIONS BOARDsame evening,he reported,this'fact to thePainters Busi-ness Agent Campbell.The following morning,Novem-ber 14,-Sellers and Campbell met with the Respon-dent's labor relations supervisor,Purdy,and then withthe Respondent'sMt. Storm superintendent of con-struction,Otwell.Sellers and Campbell claimed, intheir discussion with Purdy and Otwell,that the paint-ing work which the teamsters had performed properlybelonged to the painters.Sellers and Campbell furtherasserted that,by assigning such work to the teamsters,the Respondent violated its commitment to the Paint-ers to abide by the terms of an agreement between thePainters and the Respondent.Otwell promised to in-vestigate thematter.That same day, Purdy, aftercheckingwith the Respondent'sheadquarters, in-formed the Painters that the Respondent consideredthe matter to be a jurisdictional dispute and suggestedthat the Painters contact the Teamsters.The Respond-ent and the Painters had agreed to abide by the termsof the April 1, 1971, "Jurisdictional Agreement andWorkRulesAgreement" between the AFL-CIO'sBuilding and Construction Trades Department and theNational Constructors Association.'That same eve-ning,instead of contacting the Teamsters,the presidentof the Painters,Mercer,prepared picket signs whichread"Informational Picket.Stone & Weber Unfair toLocal 947,Painters,Cumberland, Maryland. Violationof Contract."The next morning,November 15, beginning about 6a.m., Sellers carried one of the two signs and picketedin support of the Painters jurisdictional claim at themain entrance to the Respondent's jobsite.After ob-serving the picketing,Otwell consulted with othersupervisors of the Respondent and, at or about 1:40p.m., decided to terminate Sellers' employment. Ac-cordingly,Otwell sent a telegram to Sellers' homewhich stated,"Please be advised that effective this dateyou have been terminated due to stoppage of work onjob site byappearing at job entrance with picket sign.Your final check will be mailed."In the afternoon ofthe same day, when Sellers picked up his paycheck, hereceived a "payroll removal slip" which was effectiveNovember 14 and which stated,as the"reason forremoval," "Stoppage at work on jobsite by appearingat job entrance with picket sign."The slip was datedNovember 15 and was signed by Otwell.On the sameday the Respondent'shome office in Boston sent atelegram to the AFL-CIO's Building and ConstructionTrades Department which gave notification of the dis-pute between the Painters and the Teamsters and re-9Art II,B,3, thereof provides thatThe Department and each of its affiliated International Unions agreethat the establishment of picket lines and/or stoppage of work by rea-son of a contractor's assignment of work are prohibited No LocalUnion of an affiliated International shall institute or post picket linesfor jurisdictional purposesquested thatthe department instructthe employeeswho were employedat the site to "return to work andcease honoring this illegal picket."On the following day, November16, an unfair laborpractice charge wasfiled by theRespondent whichalleged that"Since on orabout November 15, 1972, the[Painters] struck the [Respondent]on its jobat the Mt.Storm,West VirginiaPower Stationwith an object offorcing [theRespondent]to assignwork to employeesrepresentedby that Unionrather than to' employeesrepresentedby other unions or other crafts."Duringthe next severaldays,the Respondent made furtherattemptsto end thepicketing by seekingto invoke adetermination by an umpire pursuantto the jurisdic-tional agreement,but no determination was ever made.Subsequently,the Board held a hearing pursuant toSection 10(k) of the Actand issued a Decision andDeterminationof Dispute.` Thereupon,the Painterscomplied withthe Board's decision and the 8(b)(4)(D)charge was dismissed.Thereafter, on November 20,1972, theRespondent brought acivilaction against thePainters pursuant to Section303 of the LaborManage-ment RelationsAct, and a U.S. district court subse-quently held the Unionliable for damages as a resultof the workstoppagewhich occurred."As noted above, the Unionand Respondent arebound by the terms of the"JurisdictionalAgreementandWorkRulesAgreement"betweentheAFL-CIO'sBuildingand Construction Trades De-partment and the NationalConstructorsAssociation.That agreementprohibitsunions from establishing apicketline or engaging in a work stoppageby reason ofa contractor's assignmentof work. There is noquestionbut that Sellers did engagein picket activity to protesttheRespondent's assignmentof work. The GeneralCounselcontends the Jurisdictional Agreement is notapplicable here since the Teamsters, the other party tothe work assignment dispute, is not bound by the Juris-dictionalAgreement.We do not agree. Here Respond-ent, in exchangefor the Union'sagreement not tostrike,agreed tomake workassignments in accordancewith the rules of the National JointBoard and to abideby awardsmade under the agreement.There isnothingin the agreement to indicatethat thesecommitmentsare limited to situationswhere bothunions seeking thework assignment are parties to the agreement. In ourview,the agreement is applicableto thiswork assign-ment.Sellers,by picketing on November 15, 1972, inviolation ofthe agreement,was engagedin activitywhich is unprotected by the National LaborRelationsAct. Underthese circumstances,Respondent did not10 203 NLRB 498 (1973)11Stone & Webster Eng Corp v Local 947, Painters,CA-72-168-E(D C W Va , 1973) STONE & WEBSTER ENGINEERING CORP.act unlawfullyin discharginghim.'ZAccordingly, weshall dismiss the complaint in its entirety.CONCLUSIONS OF LAW1. Stone & Webster Engineering Corporation, is, andat all times material has been,an employer within themeaning of Section 2(2) of the Act, engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Local 947, International Brotherhood of Painters12N.L.R.B. v. Rockaway News Supply Company, Inc.,345 U.S. 71 (1953);N.L.R.B. v. TheSandsManufacturing Company,306 U.S. 332 (1939). Be-cause of this conclusion we find itunnecessaryto considerand express noopinion as to whether Sellers' picketing was unprotected because of Sec.8(b)(4)(D) of the Actor inview ofthe districtcourt's decision pursuant toSec. 303 of the LaborManagementRelations Act.519and Allied Trades,is a labor organizationwithin themeaningof Section 2(5) of the Act.3.EarlB. Sellers,an individual, at all timesmaterialhereinwas amember of Local 947 and an employee ofRespondent..4.The Respondent has not, as alleged in the com-plaint, engagedin unfair labor practices within themeaning ofSection 8(a)(1) or (3) of the Act.Upon the foregoing stipulated facts, conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, we hereby issue the following:ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.